     5:12-cr-00808-MBS          Date Filed 04/12/21        Entry Number 835         Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF SOUTH CAROLINA

Thomas Christenham,                 )
                                    )              Cr. No. 5:12-0808
                     Movant,        )
                                    )
       vs.                          )
                                    )                        ORDER AND OPINION
United States of America,           )
                                    )
                     Respondent.    )
____________________________________)

        Movant Thomas Christenham is an inmate in custody of the Federal Bureau of Prisons who

currently is housed at Bennettsville, South Carolina. On February 22, 2018, Movant, proceeding pro

se, filed a petition for a writ of habeas corpus under 28 U.S.C. § 2241 in the Eastern District of North

Carolina (Western Division). The North Carolina district judge construed the petition as a motion

to vacate, set aside, or correct sentence under 28 U.S.C. § 2255, and on September 13, 2019, directed

the case be transferred to this court.

        On October 9, 2019, Respondent United States of America (the “government”) filed a motion

for summary judgment. By order filed October, 9, 2019, pursuant to Roseboro v. Garrison, 528 F.2d

309 (4th Cir. 1975), Movant was advised of the summary judgment procedures and the possible

consequences if he failed to respond adequately. Movant filed no response in opposition to

Respondent’s motion.

                           I. FACTS AND PROCEDURAL HISTORY

        On March 21, 2013, Movant pleaded guilty pursuant to a plea agreement to conspiracy to

possess with intent to distribute and to distribute 5 kilograms or more of a mixture and substance

containing a detectable amount of cocaine and 1,000 kilograms or more of marijuana, in violation
     5:12-cr-00808-MBS         Date Filed 04/12/21      Entry Number 835        Page 2 of 9




of 21 U.S.C. § 841(a)(1) and 841(b)(1)(A), all in violation of 21 U.S.C. § 846. Among other things,

the plea agreement provided that Movant would cooperate with the government and, if the

cooperation was deemed by the government as providing substantial assistance, the government

would move for a downward departure or reduction in sentence pursuant to U.S.S.G. § 5K1.1, 18

U.S.C.§ 3553(e), or Fed. R. Crim. P. 35(b). Movant stipulated that he has two prior felony drug

convictions and that the government had filed an Information pursuant to 21 U.S.C. § 851 which

informed Movant he was subject to enhanced penalties. Movant, in exchange for the concessions

made by the government in the plea agreement, waived the right to contest either the conviction or

the sentence in any direct appeal or other post-conviction action, including any proceedings under

28 U.S.C. § 2255, except as to claims of ineffective assistance of counsel or prosecutorial

misconduct. The plea agreement further provided that if the government failed to file a motion for

downward departure or reduction in sentence, Movant would not be deemed to have waived his right

to direct appeal. ECF No. 287.

       A presentence investigation report (PSR) was prepared by the United States Probation Office

(USPO). Movant was held accountable for 15.77 kilograms of cocaine and 1,380.91 kilograms of

marijuana, for a marijuana equivalent of 1,384.06 kilograms (15.77 kg x 200 g = 3,154 g = 3.15 kg

+ 1,380.91 kg = 1,384.06 kg). Movant had a criminal history score of 7; however, because only 4

points are allowed under U.S.S.G. § 4A1.1(c); his criminal history score became 6, for a criminal

history category of III. The following offenses were determined to be predicate offenses under 21

U.S.C. § 851: a conviction in 2012 in Newberry County, South Carolina, General Sessions Court for

possession with intent to distribute marijuana, 1st offense; and a conviction in 2011 in Calhoun

County, South Carolina, General Sessions Court for possession with intent to distribute marijuana,


                                                2
      5:12-cr-00808-MBS         Date Filed 04/12/21        Entry Number 835      Page 3 of 9




1st offense.

        Movant’s base offense level was 32. He received a 2-level increase for possessing a

dangerous weapon and another 2-level increase for maintaining a premises for the purpose of

manufacturing or distributing a controlled substance, for an adjusted offense level of 36. Movant

received a 3-level reduction for acceptance of responsibility, for a total offense level of 33.

Movant’s mandatory minimum sentence was life imprisonment. Absent the mandatory minimum

sentence, Movant’s guidelines range was 168-210 months.

        On October 29, 2013, the government moved for a downward departure based on Movant’s

substantial assistance. The government requested that the court reduce Movant’s sentence to 188

months incarceration. The government’s motion was granted, and on October 31, 2013, Movant was

sentenced to the custody of the Bureau of Prisons for 188 months, to be followed by a term of

supervised release for 10 years. Judgment was entered on November 5, 2013. As provided by the

plea agreement, Movant did not appeal his conviction or sentence. Movant’s current release date

is March 10, 2026.

        Movant contends the court erred in applying a sentencing enhancement pursuant to U.S.S.G

§ 4B1.1(a), which provides:

        (a) A defendant is a career offender if (1) the defendant was at least eighteen years
        old at the time the defendant committed the instant offense of conviction; (2) the
        instant offense of conviction is a felony that is either a crime of violence or a
        controlled substance offense; and (3) the defendant has at least two prior felony
        convictions of either a crime of violence or a controlled substance offense.

        Movant states the following grounds1 for relief:


1
 In Ground One, Movant alleged that 28 U.S.C. § 2255 is inadequate and ineffective to test the
legality of detention. On August 15, 2019, the North Carolina district judge directed Movant to
inform the court whether he consents to having the § 2241 petition recharacterized as a § 2255

                                                 3
     5:12-cr-00808-MBS          Date Filed 04/12/21       Entry Number 835          Page 4 of 9




       GROUND TWO: The Petitioner does not qualify as a career offender in light of
       Mathis [v. United States, 136 S. Ct. 2243 (2016)].

       GROUND THREE: An erroneous career offender designation amounts to a
       fundamental defect in sentencing.

                                         II. DISCUSSION

       The substance of Movant’s grounds for relief is that he erroneously was sentenced as a career

offender. Movant relies on Mathis v. United States, 136 S. Ct. 2243 (2016), wherein the Supreme

Court reiterated that the elements of a crime of conviction must be the same as, or narrower than,

the relevant generic offense before the crime of conviction can be deemed a predicate offense under

the Armed Career Criminal Act. According to Movant, his prior offenses for intent to distribute

marijuana represented violations of S.C. Code Ann. § 44-53-370(e)(1), which provided, at the time

of his offenses:

       (e) Any person who knowingly sells, manufactures, cultivates, delivers, purchases,
       or brings into this State, or who provides financial assistance or otherwise aids, abets,
       attempts, or conspires to sell, manufacture, cultivate, deliver, purchase, or bring into
       this State, or who is knowingly in actual or constructive possession or who
       knowingly attempts to become in actual or constructive possession of [various
       weights of marijuana must, upon conviction, be punished in accordance with the
       statute].

       Movant contends that section 44-53-370(e)(1) is overbroad in that it criminalizes conduct

that goes beyond the elements of the generic offense. Movant argues that, under Mathis, section 44-

53-370(e)(1) cannot be used as a predicate offense for a career offender enhancement, because it

prohibits not only trafficking by selling, manufacturing, transporting or delivering, but also mere

possession. According to Movant, the “mere possession” offense is inconsistent with U.S.S.G. §


motion. Movant filed a response on September 3, 2019. The North Carolina district judge directed
the Clerk of Court to transfer the action to this court for filing as a § 2255 motion. Thus, Ground
One is moot.

                                                  4
     5:12-cr-00808-MBS          Date Filed 04/12/21       Entry Number 835         Page 5 of 9




4B1.2, which defines “controlled substance offense” for purposes of career offender status as “an

offense under federal or state law, punishable by imprisonment for a term exceeding one year, that

prohibits the manufacture, import, export, distribution, or dispensing of a controlled substance (or

a counterfeit substance) or the possession of a controlled substance (or a counterfeit substance) with

intent to manufacture, import, export, distribute, or dispense.” Movant argues that being designated

as a career offender more than doubled his otherwise applicable guidelines range, which amounted

to a fundamental defect in sentencing and a miscarriage of justice. The court disagrees.

       The government first argues that Movant waived his right to contest his sentence in the plea

agreement, either on direct appeal or pursuant to a post-conviction action, including a motion under

§ 2255. An appellate waiver is generally enforceable where the waiver was knowingly and

voluntarily made. United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992) (citing United States

v. Wiggins, 905 F.3d 51, 53 (4th Cir. 1990)). A waiver is not knowingly or voluntarily made if the

district court fails to specifically question the defendant concerning the waiver provision of the plea

agreement during the Rule 11 colloquy and the record indicates that the defendant did not otherwise

understand the full significance of the waiver. Id. (citing United States v. Wessells, 936 F.2d 165,

168 (4th Cir. 1991)).

       In this case, the government and Movant’s counsel explained at the change of plea hearing

that the plea agreement was beneficial to Movant because of the cooperation provision, which

allowed a means by which Movant could be sentenced to less than the statutory mandatory sentence

of life he was facing under § 841(b)(1)(A). ECF No. 834, 30-32 (Transcript of Change of Plea

Hearing). Movant stated under oath that he understood the summary of the plea agreement offered

by the government, and that he had no questions about the plea agreement. Id. at 32.


                                                  5
     5:12-cr-00808-MBS          Date Filed 04/12/21       Entry Number 835        Page 6 of 9




       There are narrow exceptions to the enforceability of plea waivers such that “even a knowing

and voluntary waiver of the right to appeal cannot bar the defendant from obtaining appellate review

of certain claims,” such as a sentence in excess of the statutory maximum or a challenge to the

validity of a guilty plea. United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005). However, the

possibility of a favorable change in the law occurring after a plea is one of the normal risks that

accompanies a guilty plea. United States v. Archie, 771 F.3d 217, 222 (4th Cir. 2014) (quoting

United States v. Sahlin, 399 F.3d 27, 31 (1st Cir. 2005)). The court finds that Movant knowingly and

intelligently waived his right to a collateral attack on his sentence.

       The government also asserts that, even if the waiver is not enforceable, Movant did not

timely file his § 2255 motion. Pursuant to § 2255(f),

       A 1-year period of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest of--

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by governmental
       action in violation of the Constitution or laws of the United States is removed, if the
       movant was prevented from making a motion by such governmental action;

       (3) the date on which the right asserted was initially recognized by the Supreme
       Court, if that right has been newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review; or

       (4) the date on which the facts supporting the claim or claims presented could have
       been discovered through the exercise of due diligence.

       Mathis did not set forth a new rule of constitutional law made retroactive by the Supreme

Court. The Supreme Court indicated in the text of Mathis that its decision was based on

longstanding precedent. 135 S. Ct. at 2257. Even assuming that Mathis recognized a new right that

was made retroactive to cases on collateral review, Mathis was decided on June 23, 2016. Movant


                                                   6
     5:12-cr-00808-MBS         Date Filed 04/12/21       Entry Number 835         Page 7 of 9




did not file his § 2255 motion in the Eastern District of North Carolina until February 22, 2018.

Movant’s § 2255 motion is time barred.

       Lastly, the government asserts that Movant incorrectly challenges his career offender status

under the sentencing guidelines. Movant was sentenced pursuant § 841(b)(1)(A), which, at the time

Movant was sentenced, provided that a person with two or more prior convictions for a felony drug

offense would be sentenced to a mandatory term of life imprisonment. A “felony drug offense” was

defined as “an offense that is punishable by imprisonment for more than one year under any law of

the United States or of a State or foreign country that prohibits or restricts conduct relating to

narcotic drugs, marihuana, anabolic steroids, or depressant or stimulant substances.” 21 U.S.C. §

802.2 The Information filed by the government pursuant to § 851 notified Movant that he was


2
 Under the First Step Act of 2018, § 841 was amended to provide that a “serious drug felony” means
an offense described under 18 U.S.C. § 924(e)(2), which is:

       (i) an offense under the Controlled Substances Act (21 U.S.C. 801 et seq.), the
       Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705
       of title 46 for which a maximum term of imprisonment of ten years or more is
       prescribed by law; or

       (ii) an offense under State law, involving manufacturing, distributing, or possessing
       with intent to manufacture or distribute, a controlled substance (as defined in section
       102 of the Controlled Substances Act (21 U.S.C. 802)), for which a maximum term
       of imprisonment of ten years or more is prescribed by law;

       for which –

       (A) the offender served a term of imprisonment of more than 12 months; and

       (B) the offender’s release from any term of imprisonment was within 15 years of the
       commencement of the instant offense.

Under the current version of § 841(b)(1)(A), a person who commits a violation of § 841 “after 2 or
more prior convictions for a serious drug felony or serious violent felony have become final, such
person shall be sentenced to a term of imprisonment of not less than 25 years[.]” The court expresses

                                                 7
     5:12-cr-00808-MBS         Date Filed 04/12/21       Entry Number 835        Page 8 of 9




subject to increased penalties based upon the following convictions:

       1.       January 20, 2012: MDP of other substance in schedule I, II, or III or
                Flunitrazepam or analogue, with intent to distribute. Greenwood County
                General Sessions Indictment Number 10-GS-24278. Arrest Date: December
                8, 2009. Sentenced to 30 months suspended to 49 days time served and 30
                days probation.

       2.       July 25, 2011: PWID Marijuana. Calhoun County General Sessions
                Indictment Number 10-GS-09-224. Arrest Date: August 13, 2011.
                Sentenced to 18 months suspended to 9 months probation.

ECF No. 172.3

       The drug charges that formed the basis of Movant’s enhanced sentence were punishable by

imprisonment for more than one year under state law. Movant properly was sentenced under the

statutory law in effect at the time of his conviction of the within offense. See United States v.

O’neil, 542 F. App’x 225 (4th Cir. 2013) (holding that a conviction under S.C. Code Ann. § 44-53-

370 for possession with intent to distribute cocaine constituted a predicate felony drug offense for

purposes of 21 U.S.C. §841(b)(1)(C)); United States v. Memminger, 145 F. App’x 813 (4th Cir.

2005) (holding that three predicate offenses involving possession of a controlled substance qualified

as felony drug offenses because they were classified as a felony punishable by not more than five

years imprisonment).

       For the reasons set out hereinabove, the court concludes that Movant’s Grounds Two and



no opinion as to whether Movant is entitled to a reduction in sentence under the First Step Act,
although other courts have determined the revision of this section under the First Step Act is not
retroactive. See, e.g., United States v. Murphy, CR/A No. 4:03-cr-00474-DCC-21, 2021 WL 462346
(D.S.C. Feb. 9, 2021).
3
 The presentence investigation reports that the actual arrest date of the first offense was December
9, 2009, and that Movant was sentenced for possession with intent to distribute marijuana on January
17, 2012. As to the second offense, the actual arrest date was August 13, 2010. ECF No. 473, 4.

                                                 8
     5:12-cr-00808-MBS          Date Filed 04/12/21        Entry Number 835         Page 9 of 9




Three are without merit.

                                         III. CONCLUSION

        The government’s motion for summary judgment (ECF No. 788) is granted. Movant’s §

2255 motion (ECF No. 782) is denied and dismissed, with prejudice.

                            IV. CERTIFICATE OF APPEALABILITY

        A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural ruling by the district court is likewise

debatable. Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir.2001). The court concludes that Movant has not made the requisite showing. Accordingly,

the court denies a certificate of appealability.

        IT IS SO ORDERED.



                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge


Columbia, South Carolina

April 9, 2021




                                                   9
